Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on January 8th, 2021 has been received and fully considered.

Claims 1-20 are pending.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, line 1, it is not clear “a first Vss line” is the same or different with “a Vss line” in line 1 of claim 7.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by HU et al. (U.S. Patent Application Publication No. 2015/0109847)
Regarding claim 1 of the present application, HU et al. discloses in Figure 2, paragraph [0029] “A memory array [200] (claimed circuit) comprising:

a bit line BL [105b/a] (claimed first bit line) connected to a first column [101a] of memory array [100b] of memory cells of the plurality of memory cells, wherein the first bit line [105b/a] is shared with a second column [101b] of memory array [100a] of memory cells adjacent to the first column [101a] of memory cells; and
a second bit line BLB [107a] connected to the first column [101a] of memory array [100b] of cells, wherein the second bit line [107a] is shared with a third column [101b] of memory array [100b] of cells adjacent to the first column [101a] of cells opposite the second column of cells [101b] of memory array [100a].

Claims 2-7 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 12-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art fails to show or suggest the limitations of two word lines passing through each row of cells (claims 2-5); or the first bit line and the second bit line are formed on a front side of a substrate (claims 6-9); or the first bit line, the second bit line, and a Vdd line are formed on a backside of a substrate (claims 10-11); or a first word line extending through the memory cell and connecting to the first pass gate transistor and the second pass gate transistor; and a second word line extending through the memory cell and connecting to the first adjacent memory cell and the second adjacent memory cell (claims 12-17); or applying a second signal to a second bit line associated with the first column of memory cells, wherein the second bit line is shared with a third column of memory cells within the array of memory cells, the third column being adjacent to the first column opposite the second column; applying a third signal to one of two word lines passing through a row of memory cells within the array of memory cells, thereby selecting a first memory cell at an intersection of the row of memory cells and the first column of memory cells (claims 18-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
TORII, KATO et al., NAZARIAN et al., KUO et al., and KHANUJA et al. are cited to show memory devices having shared bit lines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 /TAN T. NGUYEN/Primary Examiner, Art Unit 2827